                                              Case 2:18-cv-02269-JAD-BNW Document 58
                                                                                  57 Filed 08/31/20
                                                                                           08/26/20 Page 1 of 3


                                      1    Daniel F. Polsenberg
                                           Nevada Bar No. 2376
                                      2    J Christopher Jorgensen
                                           Nevada Bar No. 5382
                                      3    Abraham Smith
                                           Nevada Bar No. 13250
                                      4    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                           3993 Howard Hughes Pkwy, Suite 600
                                      5    Las Vegas, NV 89169
                                           Tel: 702.949.8200
                                      6    E-mail: dpolsenberg@lrrc.com
                                           E-mail: cjorgensen@lrrc.com
                                      7    E-mail: asmith@lrrc.com

                                      8    Co-Counsel for Plaintiff
                                           United Automobile Insurance Company
                                      9

                                     10                               UNITED STATES DISTRICT COURT
                                                                           DISTRICT OF NEVADA
                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12 UNITED AUTOMOBILE INSURANCE                           Case No.: 2:18-cv-02269-JAD-BNW
                                        COMPANY,
                                     13
                                             Plaintiff,                                       JOINT REQUEST FOR ADDITIONAL
Las Vegas, NV 89169-5996




                                     14                                                       10 DAYS TO FILE JOINT STATUS
                                        vs.                                                   REPORT REGARDING STAY OF
                                     15                                                       DISCOVERY (ECF NO. 56)
                                        THOMAS CHRISTENSEN, an individual; E.
                                     16 BREEN ARNTZ, an individual; and GARY
                                        LEWIS, an individual,
                                     17
                                             Defendants.
                                     18

                                     19          Thomas Christensen, E. Breen Arntz, Gary Lewis (“Defendants”) and United Automobile
                                     20 Insurance Company (“Plaintiff”) hereby submit this Joint Request for Additional 10 Days to File

                                     21 a Joint Status Report Regarding Stay of Discovery (ECF No. 56).

                                     22          On June 26, 2020, Plaintiff and Defendants submitted to the Court a Joint Status Report
                                     23 Regarding Stay of Discovery pursuant to ECF No. 40. The Parties asked for another 90 day stay

                                     24 of proceedings while several associated actions remained pending with other courts considering

                                     25 matters that may affect this case. The parties asked that the next status report be due on September

                                     26 26, 2020.

                                     27          On August 7, 2020, Judge Dorsey issued an order indicating she had reconsidered the
                                     28 Defendants’ Motion to Dismiss, but reached the same conclusion, denying the underlying Motion
                                              Case 2:18-cv-02269-JAD-BNW Document 58
                                                                                  57 Filed 08/31/20
                                                                                           08/26/20 Page 2 of 3



                                     1    to Dismiss. (ECF No. 55). On August 11, 2020, Magistrate Weksler signed the June 26, 2020
                                     2    Joint Status Report, but inserted a sentence indicating the next Joint Status Report would be due
                                     3    on August 26, 2020, instead of September 26, 2020. (ECF No. 56). Then, on August 25, 2020,
                                     4    it appears ECF No. 56 was filed by the Court with a notation, “modified signing”. The parties
                                     5    have effectively had one day notice of the modified due date for the next status report.
                                     6           After a meet and confer held on August 25, 2020 between counsel Chris Jorgensen and
                                     7    James Whitmire, the parties ask for an additional 10 days to file the next Joint Status Report. The
                                     8    purpose of this request is not for delay, but rather for the parties to meet again and determine if
                                     9    the original reasons for seeking a stay of this case still remain.
                                     10          Accordingly, the parties request an additional 10 days to file the next Joint Status Report
                                     11   from today’s date (i.e. September 8, 2020).
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                           DATED this 26th day of August, 2020.                 DATED this 26th day of August, 2020.
                                     13
                                           WINNER & SHERROD                                     LEWIS ROCA ROTHGERBER
Las Vegas, NV 89169-5996




                                     14                                                         CHRISTIE LLP
                                           By: /s/ Matthew J. Douglas
                                     15    Matthew John Douglas                                 By: /s/ J Christopher Jorgensen
                                           Thomas E. Winner                                     Daniel F. Polsenberg (# 2376)
                                     16    1117 South Rancho Drive                              J Christopher Jorgensen (# 5382)
                                           Las Vegas, Nevada 89102                              Abraham Smith (# 13250)
                                     17                                                         3993 Howard Hughes Pkwy, Suite 600
                                           Attorneys for Plaintiff                              Las Vegas, NV 89169
                                     18
                                           DATED this 26th day of August, 2020.                 Co-Counsel for Plaintiff United
                                     19                                                         Automobile Insurance Company
                                           SANTORO WHITMIRE
                                     20
                                           By: /s/ James E. Whitmire                            DATED this 26th day of August, 2020.
                                     21    James E. Whitmire (#6533)
                                           10100 W. Charleston Blvd., Suite 250                 MARQUIS AURBACH COFFING
                                     22    Las Vegas, Nevada 89135
                                                                                                By: /s/ Brian R. Hardy
                                     23    Attorneys for Defendant Thomas Christensen           Terry A. Coffing (#4949)
                                                                                                Brian R. Hardy (#10068)
                                     24                                                         10001 Park Run Drive
                                                                                                Las Vegas, Nevada 89145
                                     25
                                                                                                Attorneys for Defendant E. Breen Arntz
                                     26

                                     27

                                     28

                                                                                            2
                                             Case 2:18-cv-02269-JAD-BNW Document 58
                                                                                 57 Filed 08/31/20
                                                                                          08/26/20 Page 3 of 3


                                          DATED this 26th day of August, 2020.
                                     1
                                          LIPSON NEILSON P.C.
                                     2
                                          By: /s/Janeen V. Issacson
                                     3    Janeen V. Isaacson
                                          Lipson Neilson P.C.
                                     4    9900 Covington Cross Drive, Suite 120
                                          Las Vegas, Nevada 89144
                                     5
                                          Attorneys for Defendant Gary Lewis
                                     6

                                     7

                                     8

                                     9                                            IT IS SO ORDERED:

                                     10
                                                                                  __________________________________
                                     11                                           UNITED STATES MAGISTRATE/DISTRICT
                                                                                  COURT JUDGE
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                                          August 31, 2020
                                                                                  DATED: ____________________________
                                     13
Las Vegas, NV 89169-5996




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                     3
